                        2:20-cv-02046-CSB-EIL # 11    Page 1 of 2
                                                                                            E-FILED
                                                          Thursday, 17 December, 2020 12:37:08 PM
                                                                       Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS
                           URBANA DIVISION

LISA ROBINSON                                         )
                                                      )      No. 20 C 2046-CSB-EIL
             Plaintiff,                               )
                                                      )
      vs.                                             )      JURY DEMAND
                                                      )
CITY OF DANVILLE, a municipal body;                   )
SCOTT EISENHAUER, in his individual and               )
official capacity; DAVID SCHNELLE, in                 )
his individual and official capacity; RICKY           )
WILLIAMS, in his individual and official              )
Capacity, and LARRY THOMASON his                      )
individual and official capacity                      )
                                                      )
             Defendants.                              )

                           STIPULATION OF DISMISSAL

      Plaintiff Lisa Robinson (Plaintiff) and defendants Scott Eisenhauer, David

Schnelle, Ricky Williams and Larry Thomason hereby stipulate under Federal Rule

of Civil Procedure 41(a)(1)(ii) that this action be dismissed with prejudice as to the

claims pending against these particular defendants with each party bearing that

party’s own attorney’s fees and costs.

/s/ Jeffrey R. Kulwin

Jeffrey R. Kulwin
KULWIN, MASCIOPINTO & KULWIN, L.L.P.
161 N. Clark, Suite 2500
Chicago, IL 60601
Counsel for Plaintiff




                                           1
                      2:20-cv-02046-CSB-EIL # 11       Page 2 of 2




/s/ Julie Bruch

Julie Bruch
O’Halloran Kosoff Geitner & Cook, LLC
Edens Corporate Center
650 Dundee Road - Fourth Floor
Northbrook, IL 60062
Counsel for Defendants Scott Eisenhauer, David Schnelle,
Ricky Williams and Larry Thomason


                            CERTIFICATE OF SERVICE

        I, Jeffrey R. Kulwin, an attorney, certify that I caused copies of the foregoing
Stipulation of Dismissal to be served upon all parties of record by electronically
filing the document with the Clerk for the United States District Court for the
Central District of Illinois on December 15, 2020.

                                                      /s/ Jeffrey R. Kulwin




                                            2
